215 Md. 628 (1958)
137 A.2d 649
COOK
v.
WARDEN OF MARYLAND PENITENTIARY
[H.C. No. 71, September Term, 1957.]
Court of Appeals of Maryland.
Decided January 22, 1958.
*629 Before BRUNE, C.J., and HENDERSON, HAMMOND, PRESCOTT and HORNEY, JJ.
HENDERSON, J., delivered the opinion of the Court.
This is an application for leave to appeal from the denial of a writ of habeas corpus. Petitioner was tried in the Criminal Court of Baltimore on two indictments, one charging an attempt to obtain $1,950.00 by false pretense from one Andrew Trombero on November 23, 1956, with a second count charging an attempt to steal goods from Trombero of a description and value unknown. The second indictment charged that on the same date petitioner did obtain $25.00 from Trombero by false pretense, with a second count charging the larceny of said sum from Trombero. He was convicted on each count of the two indictments and sentenced to ten years on each indictment, to run concurrently.
Petitioner contends that he was convicted on perjured testimony, but fails to allege any facts to establish the knowing participation of the State's officers in the use of such testimony. Brigmon v. Warden, 213 Md. 628, 630. He alleges that he was pressed to make a confession, but did not do so. He alleges he was held on an excessive amount of bail prior to trial. The point cannot be raised on habeas corpus after conviction, nor can his contention that the State failed to prove a case.
Petitioner also alleges that the sentence was illegal. Assuming, without deciding, that the point can be raised on habeas corpus, it is clear that a ten-year sentence is not in excess of the maximum prescribed by Code (1951 and 1957 Supp.), Art. 27, sec. 165, for false pretense. Either the false pretense or the larceny count would support the sentence. Harris v. State, 182 Md. 27, 31.
Application denied, with costs.